In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-356 CV

 ______________________


IN RE BILLY STEWART

 


Original Proceeding



MEMORANDUM OPINION

 On August 18, 2008, relator Billy Stewart filed a petition for writ of mandamus. 
Relator apparently seeks an order compelling the trial court to grant his petition for habeas
corpus, in which he asserted a denial of his right to speedy trial.  He asserts his case is set for
trial on September 2, 2008.  The trial court denied Stewart's petition for writ of habeas
corpus, apparently without reference to the merits.    
	We may grant mandamus relief only if relator demonstrates that the act sought to be
compelled is purely ministerial, and that relator has no other adequate legal remedy.  See
State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App.
2001).  Relator has not shown that he is entitled to the relief sought.  Accordingly, we deny
the petition for writ of mandamus.
	PETITION DENIED.
								PER CURIAM
Opinion Delivered August 28, 2008

Before McKeithen, C.J., Gaultney and Horton, JJ.